Case 2:20-cv-03413-KSH-CLW Document 12-3 Filed 09/24/20 Page 1 of 2 PageID: 130




 Robert F. Varady, Esq.
 LA CORTE, BUNDY, VARADY & KINSELLA
 989 Bonnel Court
 Union, NJ 07083
 (908) 810-0500
 Attorneys for Defendant, City of Elizabeth

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


  ARIELLE FLETCHER,
                                                   Civil Action No. 2:20-cv-3413
                     Plaintiff,
  v.

  GATEWAY GROUP ONE,
  BENJAMIN OKOLI, STATE OF NEW
  JERSEY, COUNTY OF ESSEX, CITY
  OF NEWARK, CITY OF ELIZABETH,                    DEFENDANT’S RULE 56
  EMERSON RUSSELL,                              STATEMENT OF UNDISPUTED
  MAINTENANCE COMPANY                                MATERIAL FACTS
  AVIATION, PORT AUTHORITY OF
  NEW YORK AND NEW JERSEY

                     Defendants.


       1. The within matter relates to an action brought by Plaintiff Arielle Fletcher

          against her employer Gateway Group One for maintaining a hostile work

          environment, sex-discrimination, and retaliation under Title VII of the Civil

          Rights Act of 1964. (See Plaintiff’s Amended Complaint attached hereto as

          Exhibit A, para, 3).


                                            1
Case 2:20-cv-03413-KSH-CLW Document 12-3 Filed 09/24/20 Page 2 of 2 PageID: 131




    2. Plaintiff alleges that Gateway Group One has a facility located in Newark

       Liberty International Airport in Newark, New Jersey. (Exhibit A, para. 15).

    3. The City of Elizabeth is named as a defendant. Plaintiff alleges that Elizabeth

       partially owns the Newark Liberty International Airport and therefore is the

       head of the relevant executive agency pursuant to 42 U.S.C. § 2000e-16(c).

       (Exhibit A, para, 13).

    4. However, the City of Elizabeth does not own, maintain, operate or control the

       Newark Liberty International Airport. (See Certification of William R.

       Holzapfel attached hereto as Exhibit B).

    5. The City of Elizabeth has no connection or relationship with Gateway Group

       One. (Exhibit B).

    6. The Defendant City of Elizabeth moves for summary judgment based on the

       inability to demonstrate any liability on its part as a matter of law.




                                           2
